DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Status of the Application
2.	Claims 12-15, 19-23, 24-28, 31-33, 35-39, 43, 44, 73, 82, 83, and 86-93 are pending. 
3.	Claims 19-23, 31-33, 35-39, 43, 44, 73, and 86 remain withdrawn. 
4.	Claims 12-15, 82, 83, and 87-93 are examined herein. 
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.
Election/Restrictions
6.	Applicant’s election without traverse of Group I, claims 12-15, 82, and 83 in the reply filed on February 6, 2018 is acknowledged.  Claims 19-28, 31-33, 35-39, 43, 44, and 73 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on February 6, 2018.  

Claim Rejections - 35 USC § 112 - Indefiniteness
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 12-15, 82, 83, and 89-90 remain and claims 87-88 and 92-93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant's arguments filed on March 1, 2021 have been fully considered but they are not persuasive.
	In claim 12, the term “IMISUN-1” renders the claim indefinite.  The specification indicates that the term is a common name of an herbicide tolerant sunflower plant, and references a non-patent publication as a source of said name (see page 11 and Example 4).  The specification, however, does not set forth any deposit information for said plants.  It is also unclear whether the term refers to a uniform and stable variety.  As one of ordinary skill in the art would recognize, common names of plants, including varieties, are arbitrary designations that can and do change over time.  As such, it is unclear what is encompassed by the term.  Since claims 12-15, 82, 83, and 87-93 
	Claim 89 is indefinite for the following additional reason.  The term “phytotoxicity index” is not defined in the specificaiton and one of ordinary skill in the art would not be readily advised of its metes and bounds.  For example, while the specification exemplifies one way of estimating the phytotoxicity index, one would recognize that there are various manners of evaluating plant phytotoxicity by estimating effects on any number of parameters.  Thus, it is unclear precisely what phenotype is encompassed by the claim.  The metes and bounds are unclear. 
	Response to Arguments. 
	Applicant cites portions of the Application that mention the term “IMISUN-1 sunflower” and argues that “One of ordinary skill in the art would understand the term “IMISUN-l plant” based on at least the above-referenced disclosures in the original Specification including the description of such plants in Al-Khatib el al. and Kolkman el al. referenced in the Specification.  Applicant additionally submits herewith in an Information Disclosure Statement two papers by Al-Khatib et al. further demonstrating that the term “IMISUN-l plant” would have been known and understood to those of ordinary skill in the art at the time of the invention” (page 9 of the Remarks). 
	This is not found to be persuasive.  The cited portions of the specification provide no deposit information for said sunflower plants.  Neither do the Al-Khatib and the Kolkman references cited by Applicant.  The Al-Khatib reference is a notice of the registration of the IMISUN-1 plants.  Crop registration, however, is not a deposit with the public depository.  Without such an information, the term “IMISUN-1” is not tied to a 
	With regard to the term “phytotoxicity index,” Applicant cites Examples 5, 7 and 8 and argues that the test for determining cytotoxicity was well known in the art (pages 10-11).  
	This is not found to be persuasive.  First, neither Examples 5, 7 or 8 provide a definition or otherwise clarify the term.  Example 7, for instance, under the subheading “Phytotoxicity Index” merely states as follows: “Both mutants differed between them significantly for the phytotoxicity index from 2x to 6x (Table 7)”  However, neither the above examples nor other portions of the specificaiton, where the term “phytotoxicity index is mentioned a total of four times, define the term or provide a clear explanation as to how the values for said index (for example, in Figure 10) were arrived at.  The term thus remains unclear. 
Claim Rejections - 35 USC § 112 - Fourth Paragraph
9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The claims are drawn to the sunflower plant of claim 12, wherein the plant possesses a phenotype, as recited.  The claims merely recites a phenotype of tolerance  and do not introduce any structural limitations to the plant of claim 12, beyond the mutant AHASL recited in in claim 12.  For this reason, claims 89-91 fail to properly further limit the subject matter of the claim upon which they depend. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments. 
Applicant argues that claim 89 is “unquestionably in proper dependent form” because the elements of claim 89 “limit the scope of claim 12 for infringement purposes,” and that claims 90 and 91 are also in proper dependent form (page 12).
This is not found to be persuasive.  The recitation of a phenotype does not further limit the structure of the product, the sunflower plant, recited in claim 12.  If said recitation does so limit the structure, there is no indication of that in the record.  This is sufficient for a prima facie finding of failure to further properly limit the independent claim.  
arguendo, that the phenotype recited in claim 12 is, in fact, a structural limitation (which it is not), then claims 89-91 would not be properly liming because they would be deemed failing to include all of the limitations of the base claim.  See MPEP 608.01(n).  The rejection is maintained. 
Claim Interpretation
11.	The following is noted with regard to claim interpretation.  The specification teaches that sunflower plants designated GM40 and GM1606 comprise a threonine at position 107 of the full-length sunflower AHASL1 protein (see page 6, last paragraph).  The specification teaches that SEQ ID NO: 2 is a partial amino acid sequence of the herbicide resistant sunflower AHASL1 (see Sequence Listing on page 12).  
Claim 12 requires that the progeny plants comprise SEQ ID NO: 2, but does not limit the progeny by a filial generation.  As a result, the claims are given their broadest reasonable interpretation as encompassing any sunflower plant comprising SEQ ID NO: 2 and having the resistance characteristics conferred by the A107T substitution.
With regard to the terms “transgenic” and “non-transgenic,” in claims 13 and 14, it is noted that the claims do not specify a transgene or transgenes in relation to which the terms are used.  As a result, claim 13 will encompass any transgenic sunflower plant, so long as the plant comprises SEQ ID NO: 2 and the herbicide tolerance 
With regard to the limitation “wherein said plant, upon expressing said AHASL1 protein, has a phenotype of tolerance to 300 gm active ingredient per hectare (gm ai/ha) of imazamox or 360 gm ai/ha of imazapyr, which tolerance is greater than that of an IMISUN-1 plant” in claim 12, the limitation recites the property of the claimed plant, and does not limit its structure.  The sole structural characteristic of the recited sunflower plants and seeds is the presence of SEQ ID NO: 2.  It is also noted that the limitation does not specify the level of tolerance at the recited applications rates.  Similarly, with regard to the phenotypes recited in the previously added claims 89-91, there is no indication anywhere in the disclosure as to any structural differences between the plant of claim 12 and those having the recited phenotypes. “The fact that [Applicant] has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In the new claim 93, the phrase “no injury form the herbicide residue” does not specify the type of injury, and the term “no injury” is no defined in the claims.  As a result, the term is given its broadest reasonable interpretation as encompassing a scenario where only a portion of the plant shows “no injury,” however the injury is determined, from the herbicide.  In claims 87 and 92, the term “residue” is interpreted as a detectable amount of the recited herbicide. 
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

13.	Claims 12-15 and 89-91 remain and clams 87, 88, 92 and 93 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jander et al (US Application No. 2003/0097692 A1, published May 22, 2003), in view of Kolkman et al (Theor. and Appl. Genet. (2004) 109:1147-1159) and Kmiec et al (U.S. Patent Application No. 2003/0236208 A1, published December 25, 2003).  Applicant's arguments filed on March 1, 2021 have been fully considered but they are not persuasive.
	The claims are drawn to a sunflower plant of lines GM40 or GM1606, or their progeny or descendant of said lines, wherein said progeny, or descendant comprises SEQ ID NO: 2 and the herbicide-resistance characteristics of line GM40 or GM1606.  The claims are drawn to a seed of said sunflower plant, wherein said seed comprises the herbicide resistance characteristics of said lines.  
Jander et al teach a nucleic acid molecule encoding functional AHAS that has the A122T (A107T in sunflower) substitution; and an imidazolinone-resistant sunflower plant comprising that nucleic acid (claims 1, 2, 7 and 8).  Jander et al teach obtaining non-transgenic plants with imidazolinone resistance obtained by EMS mutagenesis followed by imidazolinone selection pressure (Example 1, beginning at paragraph 71; Example 2, beginning at paragraph 78).  Jander et al teach that imidazolinones, such as imazapyr, could be used alone or in combination with other herbicides for post-emergence control 
Jander et al do not teach a plant comprising sunflower AHASL1 comprising a threonine at position 107. 
Kolkman et al teach a sunflower plant comprising at least one copy of an AHASL polynucleotide encoding an herbicide resistance AHASL protein (Fig. 2 on pg. 1152).  Kolkman et al teach that a proline to leucine mutation at position 182 and an alanine to valine mutation at position 190 of AHASL (in sunflower) confer resistance to imidazolinone herbicides, such as imazethapyr and chlorimuron (pg. 1153, right col; pg. 1157).  Kolkman et al teach introgressing resistance genes to AHASL inhibiting herbicides from resistant populations into elite inbred lines for the purpose of developing herbicide resistant sunflower cultivars and hybrids (Kolkman et al pg. 1148, left col., second full paragraph).  Kolkman et al teach that in plants, five highly conserved amino acids, A122, P197, W574, and S653 (in Arabidopsis, corresponding to A107, P182, W559, and A638 in sunflower), when mutated, confer resistance to one or more AHAS-inhibiting herbicides (pg. 1148, left col.).  
Kolkman et al teach an amino acid sequence that is 99.8% identical to the instant SEQ ID NO: 2.  The instant specification defines SEQ ID NO: 2 as truncated sunflower AHASL with an A107T mutation (see pg. 12).  The sequence of Kolkman et al differs from the instant SEQ ID NO: 2 at a single amino acid residue: the sequence of Kolkman et al has an alanine at position 107.  The sequence alignment is set forth below:
RA   Kolkman J.M., Slabaugh M.B., Bruniard J.M., Berry S., Bushman B.S.,
RA   Olungu C., Maes N., Abratti G., Zambelli A., Miller J.F., Leon A.,
RA   Knapp S.J.;
RT   "Acetohydroxyacid synthase mutations conferring resistance to

RL   Theor. Appl. Genet. 109:1147-1159(2004).
DR   EMBL; AY541451; AAT07322.1; -; Genomic_DNA.
SQ   SEQUENCE   655 AA;  71322 MW;  3AF7DF2D81C31752 CRC64;

  Query Match             99.8%;  Score 2026;  DB 11;  Length 655;
  Best Local Similarity   99.7%;  
  Matches  391;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 FAYPGGTSMEIHQALTRSSTIRNVLPRHEQGGVFAAEGYARASGLPGVCIATSGPGATNL 60
              |||||| |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        101 FAYPGGASMEIHQALTRSSTIRNVLPRHEQGGVFAAEGYARASGLPGVCIATSGPGATNL 160

Qy         61 VSGLADALLDSVPMVAITGQVPRRMIGTDAFQETPIVEVTRSITKHNYLVLDVEDIPRIV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        161 VSGLADALLDSVPMVAITGQVPRRMIGTDAFQETPIVEVTRSITKHNYLVLDVEDIPRIV 220

Qy        121 REAFYLASSGRPGPVLIDVPKDIQQQLVVPKWDEPMRLPGYLSRMPKPQYDGHLEQIVRL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        221 REAFYLASSGRPGPVLIDVPKDIQQQLVVPKWDEPMRLPGYLSRMPKPQYDGHLEQIVRL 280

Qy        181 VGEAKRPVLYVGGGCLNSDDELRRFVELTGIPVASTLMGLGAYPASSDLSLHMLGMHGTV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        281 VGEAKRPVLYVGGGCLNSDDELRRFVELTGIPVASTLMGLGAYPASSDLSLHMLGMHGTV 340

Qy        241 YANYAVDKSDLLLAFGVRFDDRVTGKLEAFASRAKIVHIDIDPAEIGKNKQPHVSICGDI 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        341 YANYAVDKSDLLLAFGVRFDDRVTGKLEAFASRAKIVHIDIDPAEIGKNKQPHVSICGDI 400

Qy        301 KVALQGLNKILEEKNSVTNLDFSTWRKELDEQKMKFPLSFKTFGEAIPPQYAIQVLDELT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        401 KVALQGLNKILEEKNSVTNLDFSTWRKELDEQKMKFPLSFKTFGEAIPPQYAIQVLDELT 460

Qy        361 GGNAIISTGVGQHQMWAAQFYKYNKPRQWLTS 392
              ||||||||||||||||||||||||||||||||
Db        461 GGNAIISTGVGQHQMWAAQFYKYNKPRQWLTS 492

	As one skilled in the art would recognize, the amino acid sequence of Kolkman et al corresponds to the non-mutated form of the instant SEQ ID NO: 2, and also makes obvious the genus of nucleic acid sequences encoding it. 
	Kmiec et al teach methods and oligonucleotides for targeted modification of AHASL genes (Table 11 on pg. 19-28; claim 1 and 12).  Kmiec et al teach making alterations at several positions of the AHASL of Arabidopsis and a number of other species (Table 11, beginning at pg. 19, paragraph 120).  Kmiec et al teach using the methods of their invention in sunflower (pg. 4, paragraph 19).  
	At the time the invention was made, it would have been prima facie obvious to use the oligonucleotide-based mutagenesis method of Kmiec et al or the EMS-based mutagenesis method of Jander et al and introduce the A122T (A107T) substitution into 
The plants thus obtained would read on sunflower line GM40 and GM1606 (the only described traits of which is the presence of the A107T substitution) as well as on the progeny or descendants of said plants.  In addition, it would have been prima facie obvious to introduce the mutant AHASL1 gene encoding the protein with the A107T substitution (including wherein the gene is from Arabidopsis, as taught by Jander et al) into a sunflower plant, as expressly taught by Jander et al.  The resultant plant would read on the “genetically engineered derivative” or “transgenic” progeny of the plants of lines GM40 and GM1606, and would comprise the full-length SEQ ID NO: 2. 
The tolerance to specific application rates would have naturally flowed from the structure of said plant, which structure would have been prima facie obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In addition, said tolerance would not be unexpected given that the A122T substitution results in tolerance to imidazolinone herbicides, as taught by Jander et al, for example. 
It would have been obvious to apply am imidazolinone herbicide to the resultant sunflower plant either to confirm the tolerance or in an standard method of weed control, 
	One would have been motivated to combine said teachings given the express suggestion of Jander et al and given the agronomic desirability of sunflower plants resistant to AHAS inhibitors.  Given that Jander et al and Kmiec et al successfully their invention to practice, given the limited number of known AHAS mutations, and given the conserved nature of the enzyme, as taught by Kolkman et al, and well-known in the art, one would have had reasonable expectation of success of using the mutagenesis method of either Jander et al or Kmiec et al to arrive at the instant invention. 

14.	Claims 82 and 83 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Jander et al (US Application No. 2003/097692 A1, published May 22, 2003), Kolkman et al (Theor. and Appl. Genet. (2004) 109:1147-1159), and Kmiec et al (U.S. Patent Application No. 2003/0236208 A1, published December 25, 2003), as applied to claim 12, above, and further view of Garcia-Torres et al (Weed Res. (1994) 34: 395-402).  Applicant's arguments filed on March 1, 2021 have been fully considered but they are not persuasive.
	The claims are drawn to a seed of the plant of claim 12, wherein the seed is treated with an AHAS-inhibiting herbicide.  The teachings of Jander et al, Kolkman et al, and Kmiec et al are set forth above.  The references do not teach coating a seed with an AHAS inhibiting herbicide. 

	At the time the invention was made, it would have been prima facie obvious to modify the seeds made obvious by the teachings of Jander et al, Kolkman et al, and Kmiec et al and by coating them with any appropriate AHAS inhibitor herbicides, including those taught by Garcia-Torres.  One would have been motivated to do so in order to protect the sunflower seeds, pre-emergence, from broomrape, a common sunflower parasite. 
Response to Arguments. 
	Applicant argues that the invention was not considered as a whole and that the plants of the instant invention, comprising the A107T substitution have higher tolerance to imidazolinones that plants comprising the A105V substitution, and that said effects were surprising and unexpected (pages16-18).  Applicant submits the Declaration of Dr. Luke (Scots) Llewellyn Mankin in support, and cites paragraphs 9-14 of the Declaration.  In the Declaration, Dr. Mankin argues that “It is well known that, in order for an HT biomolecule-containing plant to exhibit a particular phenotype of whole-plant tolerance to an herbicide A.I., it must also contain a combination of morphological and enzymatic structures that are responsible for how the plant interacts with the herbicide A.I.” (paragraph 9).  Dr. Mankin asserts that additional structural factors such as co-factor concentration, and (herbicide tolerance) protein concentration contribute to the phenotype, and refers to several known herbicide targets, such as HPPD, ACCase, and AHAS (paragraphs 10-14). 
Arabidopsis (page 22). 
	Applicant’s argument is not found to be persuasive.  To the extent that the Remarks reiterate previously submitted arguments, those arguments remain unpersuasive for the reasons of record.  
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  For example, the fact that Kmiec et al do not expressly teach a sunflower plant comprising the A107T substitution does not make the argument persuasive, because doing so would have been obvious in view of the combination of the prior art teachings cited above.  Moreover, it is not in dispute that the cited art does not expressly disclose the claimed plant.  That is why the instant rejection is made under 35 U.S.C. 103, and not 35 U.S.C. 102. 
With regard to the comparison to imidazolinone tolerance of the claimed plants, comprising the A107T substitution, to those of the plants comprising a different, A205V, substitution, it is noted that a valid showing of unexpected results requires a comparison to the closest prior art, and evidence that the results, such as a property, is “really Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  In the instant case, these showings were not made by Applicant. 
For example, it is unclear how a comparison between the claimed mutant AHASL and one comprising a different substitution amounts to a comparison with a closest prior art or otherwise helps meet the requirements of the above showing.  It is also unclear why the property of tolerance to the recited doses of imazapyr or imazamox, two common imidazolinones would have been either unexpected or would be considered “a difference in kind” and not in degree.  
With regard to the motivation to select sunflower for introduction of the A107T substitution, it would have been derived from the desirability of an imidazolinone tolerant sunflower plant (see Kolkman et al), and given the express suggestion of Jander et al to introduce an AHASL1 comprising the A107T substitution into sunflower.  The fact that other substitutions such as those taught by Kolkman et al may also confer imidazolinone tolerance would not have taught away from the instant invention.  The Examiner maintains that the tolerance to said two herbicides would not be unexpected given that the A107T substitution is well-known to result in tolerance to imidazolinone herbicides, as taught by Jander et al, for example.
With regard to the Declaration of Dr. Mankin, submitted under 37 C.F.R. 1.112 on March 1, 2021, it was fully considered but it is no sufficient to overcome the rejection.  Frist, to the extent that the statements in the declaration are directed to properties of enzymes other than AHAS, they are not commensurate with the scope of the instant claims.  Next, it is not in dispute that in a plant that comprises a mutant enzyme and, as 
The Examiner maintains that the only difference between the instant SEQ ID NO: 2 and a wild-type sunflower AHASL protein is the presence of the A107T substitution.  The substitution was well-characterized in the art at the time of filing.  Jander et al successfully used the EMS mutagenesis/herbicide pressure method to introduce said substitution intro the Arabidopsis AHASL, and teach a sunflower cell comprising said mutated AHASL (Examples 1-2, claims 1-5).  Applying said method to introduce a known substitution located in a highly conserved AHASL domain into a dicot crop like sunflower would have been predictable and readily achievable.  Besides the art-standard EMS mutagenesis/herbicide selection method of Jander et al, one could have predictably used the oligonucleotide-based targeted mutagenesis method of Kmiec et al to introduce the A122T substitution into the sunflower AHASL.  The rejection is maintained. 
Conclusion
16.	No claims are allowed.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.


/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662